Citation Nr: 1307452	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to environmental hazards in the Persian Gulf War.

2.  Entitlement to service connection for skin cancer, to include basal cell carcinoma, as secondary to CLL.

3.  Entitlement to service connection for chronic or recurrent pneumonia, to include as secondary to CLL.

4.  Entitlement to service connection for a disability manifested by enlarged lymph nodes, to include as secondary to CLL.

5.  Entitlement to service connection for a disability manifested by an enlarged spleen, to include as secondary to CLL.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for impaired hearing.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a vision condition.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for dizziness.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a sleep disorder.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for easy bruising.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to March 1965 and from November 1990 to May 1991, which included a tour of duty in Southwest Asia from January 1991 to May 1991.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which adjudicated the claims as brokered work.   
 
The Veteran and his wife testified before the Board in July 2007.  A transcript of the hearing is of record.  

In November 2008, the Board remanded the claims for additional development.  In July 2010, the Veteran was informed that the Board member who conducts a hearing must participate in any decision on that appeal; however, the Board member who presided over his hearing had retired and was no longer employed by the Board.  The Veteran was then informed that the Board could make a decision on the record, but offered him the opportunity to testify at another hearing if he desired one.  See 38 C.F.R. §§ 20.707, 20.717 (2012).  He was further informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  As more than 30 days passed without a response, it was assumed that the Veteran did not want another Board hearing.  

In November 2010, the Board remanded the case for further evidentiary development, and it is now ready for disposition.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issues of: 1) entitlement to compensation under 38 U.S.C.A. § 1151 for impaired hearing; 2) entitlement to compensation under 38 U.S.C.A. § 1151 for vision condition; 3) entitlement to compensation under 38 U.S.C.A. § 1151 for dizziness; 4) entitlement to compensation under 38 U.S.C.A. § 1151 for a sleep disorder;5) entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder; 6) entitlement to compensation under 38 U.S.C.A. § 1151 for easy bruising; and 7) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Symptoms of CLL did not manifest until several years after service separation and the disability is not causally or etiologically related to the Veteran's period of active service, to include exposure to environmental hazards or vaccines during the Persian Gulf War.

2.  Symptoms of skin cancer did not manifest until several years after service separation and the disability is not causally or etiologically related to the Veteran's period of active service, to include exposure to environmental hazards or vaccines during the Persian Gulf War, or any service-connected disability.

3.  The Veteran does not currently suffer from chronic or recurrent pneumonia.

4.  The Veteran's episodic enlarged lymph nodes and episodic enlarged spleen are considered part of the symptom complex of CLL.  


CONCLUSIONS OF LAW

1.  The Veteran's CLL was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The Veteran's skin cancer was not incurred in active military service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  Chronic or recurrent pneumonia was not incurred in active military service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

4.  A disability manifested by enlarged lymph nodes was not incurred in active military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

5.  A disability manifested by an enlarged spleen was not incurred in active military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In March 2006 and April 2006 notice letters sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the March 2006 and April 2006 notice letters fully satisfied VCAA notice requirements with respect to the claims.    


Moreover, the Veteran was provided with a copy of the above rating decision, the SOC, and multiple SSOCs, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the claims file contains all available evidence pertinent to the claims adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained or otherwise submitted and are associated with the record.  There are no additional treatment records found in the Veteran's Virtual VA file.  Records from the Social Security Administration have been obtained and are associated with the claims file.    

Additionally, as prior medical examinations provided to the Veteran during the course of the claims/appeal were found to be inadequate, the Board remanded the claims in November 2010 in order to provide the Veteran with an adequate medical examination and obtain a medical opinion addressing the likelihood in terms of relative probability that the Veteran's CLL and skin cancer were causally or etiologically related to service, as well as the likelihood in terms of relative probability that the claimed recurrent or chronic pneumonia, a disability manifested by enlarged lymph nodes, and a disability manifested by an enlarged spleen were caused or aggravated by CLL.  Pursuant to the Board's remand, the Veteran underwent medical examination in connection with his claims in February 2011.  The VA medical examiner interviewed the Veteran, reviewed the claims file, and conducted a thorough physical examination.  Based on the physical findings and consideration of the Veteran's relevant medical history, the VA medical examiner provided the only adequate medical nexus opinions of record for the claims.  The medical opinions are based on sufficient data and supported by rationale.  While the medical examiner did not provide a medical opinion on the likelihood that claimed chronic or recurrent pneumonia was related to service, the VA medical examiner found that there was no current chronic disability shown; therefore, no medical opinion is needed.  For these reasons, the Board finds that the medical opinions are adequate and no further medical examination or medical opinion is needed.  Furthermore, as the claims were subsequently readjudicated by the agency of original jurisdiction, the Board finds that there has been compliance with the November 2010 Board Remand.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 
  
Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection for a disability requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as leukemia and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for disability which is proximately due to, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Service Connection for CLL

In the present case, the Veteran contends that symptoms of CLL began during service, citing his elevated white blood cell count upon return from service.  The Veteran has also cited several risk factors such as vaccines and environmental toxins to which he was exposed during the Persian Gulf War as the cause for his developing CLL.  See February 2006 statement.    

At the outset, the Board finds that there is ample evidence of record showing that the Veteran is currently diagnosed with CLL.  For example, when the Veteran underwent medical examination in April 2006, the VA medical examiner diagnosed the Veteran with CLL at that time.  The Veteran's VA treatment records also include numerous assessments of, and document treatment for, CLL.  See, e.g., VA hematology/oncology clinic note dated April 20, 2006.  

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows no relevant injury or disease or symptoms of chronic CLL occurring during service.  The Veteran's service treatment records, which are complete, are absent of any complaint, finding, or treatment for CLL.  Although the Veteran has asserted that he had an elevated white blood cell count upon return from active duty, he has not stated that he had an elevated white blood count during active service and the white blood count shown during active service is within normal limits.  The Board also notes that the Veteran's lymphatic system was clinically evaluated as normal at the April 1991 service separation examination.  On the April 1991 service separation report of medical history, the Veteran checked "No" when asked if he then had or ever had had a tumor, growth, cyst, or cancer.  As the service treatment records were generated contemporaneous to the Veteran's period of active service, the Board finds them to be particularly credible and of great probative value and weigh against finding that chronic CLL manifested in service.  

Additionally, the Board finds that the weight of the evidence is against finding that CLL and/or its symptoms have been continuous since separation from active service or that chronic CLL manifested to a compensable degree within one year of service separation.  As mentioned above, the April 1991 service separation examination report is absent of any complaints, findings, or treatment for chronic CLL.  In fact, post-service treatment records show that CLL was not diagnosed until January 2006, approximately fifteen years after service.  See January 2006 VA hematology/oncology clinic note; see also February 2006 statement from the Veteran.  The January 2006 diagnosis was definitively made after a white blood cell count of 29.5 with 91 percent lymphocytes in October 2005 had been demonstrated.  See January 2006 VA hematology/oncology clinic note.

The Board recognizes that the Veteran wrote in a February 2006 statement that he went to VA in 1991, shortly after returning from Persian Gulf War service, and was then found to have an elevated white blood cell count.  However, there are no treatment records contained in the record to support the statement.  When VA treatment records from December 1990 to the present were requested in November 1996, there was no evidence to indicate that the Veteran received any medical treatment through VA prior to 1993.  Furthermore, the February 2011 VA medical examiner noted that the Veteran had elevated white counts approximately from 1994, noting that they did not date back to 1991, when the Veteran was separated from service.  The VA medical examiner also commented that that the only white count in the service treatment records was normal, and there were no CBC (i.e., complete blood count) records after that until 1994.  The VA treatment records and VA medical examiner's opinion is afforded significant probative value.  

Thus, as the Veteran's assertion that he demonstrated an elevated white blood cell count in 1991 is inconsistent with other, more credible evidence of record, to include his own prior statements made during the course of medical treatment, it is not deemed credible and is afforded no probative value.  The absence of post-service findings, diagnosis, or treatment until approximately 2006 is one factor that tends to weigh against a finding of chronic CLL in service or continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

In consideration of the foregoing, the Board finds the evidence showing that the Veteran had an elevated white blood cell count beginning years after service, rather than during service or in the first post-service year, together with the absence of any complaint, finding, or treatment for CLL for years after service to be far more credible and of greater probative weight than the Veteran's unsupported lay allegation made more recently after having filed a disability claim with VA for compensation purposes that CLL had its onset in service or in the first post-service year (i.e., first made in connection with his 2006 claim/appeal).  Thus, as the credible and probative evidence shows that the Veteran's CLL first manifested years after separation from active service, a continuity of symptomatology since service is not shown.  

The Board further finds that the weight of the evidence is against finding a causal or etiological relationship between CLL that developed years after service and active service.  After reviewing the Veteran's claims file and performing a thorough physical examination and interview of the Veteran, the February 2011 VA medical examiner concluded that there was a less than 50 percent probability that the Veteran's CLL began during or was otherwise attributable to service to include exposure to environmental hazards or vaccines during the Persian Gulf War.  In support of the conclusion, the VA medical examiner explained that a 2009 Institute of Medicine Gulf War and Health Consensus Report found that available studies were of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between deployment to the Gulf War and a health outcome in humans for any cancers or any disorders of the blood and blood forming organs.  The VA medical examiner additionally noted that, despite the fact that the Veteran hauled fuel and reportedly showered with tanks that had previously held fuel, he did not see any specific exposure to fuels that would cause the Veteran's leukemia (i.e., CLL).  The VA medical examiner further wrote that the Veteran had elevated white counts from 1994, at least, but he really did not have CLL diagnosed until 2005.  The VA medical examiner reasoned that, even taking the elevated white counts into effect, they do not date back to 1991, when the Veteran was separated from service.  The VA medical examiner explained that that the only white count in the service treatment records was normal, and there were no CBC (i.e., complete blood count) records after that until 1994.  

There is no contrary medical evidence or medical opinion of record, and the February 2011 VA medical examiner's opinion was based on adequate facts and data supported by rationale.  Therefore, the Board affords the February 2011 VA medical opinion significant probative value.  

Although the Veteran has asserted that he began to experience physical signs and symptoms of an illness that he believes was CLL before returning from Saudi Arabia and that the periauricular lymph node noted on the service separation examination was an early sign of CLL, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the CLL or the symptoms attributable thereto.  See October 2006 letter from the Veteran.  The etiology of the Veteran's CLL is a complex medical etiological question dealing with the origin and progression of the lymphatic system, and CLL is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his CLL and active service, including the asserted exposure to environmental toxins/vaccines, because such diagnosis requires specific medical knowledge and training.  Moreover, the February 2011 VA medical examiner considered the Veteran's alleged in-service symptomatology and relevant medical history, to include the periauricular lymph node noted at the April 1991 service separation examination, and concluded that there was a less than 50 percent probability that the Veteran's CLL began during or was otherwise attributable to service.  The VA medical examiner noted that the Veteran did have trouble with fatigue, headaches, and trouble concentrating after service and was in receipt of a 40 percent disability rating for service-connected chronic fatigue syndrome.  The Board affords the February 2011 VA medical opinion significantly more probative weight than the unsupported lay assertion of the Veteran.    

Therefore, the credible and probative evidence of record shows that the Veteran's CLL manifested years after service separation and is not causally or etiologically related to service, to include exposure to environmental hazards or vaccines during the Persian Gulf War.  A preponderance of the evidence weighs against the claim and service connection for CLL is not warranted on either a direct basis or on a presumptive basis as a chronic disease.  

Service Connection for Skin Cancer 

The Veteran also seeks entitlement to service connection for skin cancer, on the basis that symptoms of rash began in service.  The Veteran has also cited several risk factors such as vaccines and environmental toxins to which he was exposed during the Persian Gulf War as the cause for skin cancer.  See February 2006 statement.  He alternatively seeks entitlement to service connection for skin cancer as secondary to CLL.  

After a review of the lay and medical evidence of record in this case, the Board finds that the weight of the evidence shows no relevant injury or disease or symptoms of skin cancer occurring during service.  The Veteran's service treatment records, to include the April 1991 service separation examination, are absent of any complaint, finding, or treatment for skin cancer.  Also, on the April 1991 service separation report of medical history, the Veteran checked "No" when asked if he then had or ever had had a tumor, growth, cyst, or cancer.  Although the Veteran asserted in an August 1994 statement that he noticed a rash on his back and blisters on his left foot during service, the statement contradicts prior statements made by the Veteran during active service.  For example, he circled "No" when asked if he had any rash, skin infection, or sores on an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation.  On the April 1991 service separation report of medical history, the Veteran similarly checked "No" when asked if he then had or ever had had any skin diseases.  As the service treatment records were generated contemporaneous to the Veteran's period of active service and the Veteran identified several other physical conditions related to service at that time, the Board finds them, to include the Veteran's prior statements, to be particularly credible and of far greater probative value than the Veteran's subsequent assertion of skin rash beginning in service, which was first made when/after filing a claim with VA for compensation benefits.

Additionally, the weight of the evidence is against finding that skin cancer and/or its symptoms have been continuous since separation from active service or that chronic symptoms of skin cancer manifested to a compensable degree within one year of service separation.  As mentioned above, the service treatment records are absent of any complaints, findings, or treatment for skin cancer.  Also, when the Veteran filed several claims with VA for disability compensation benefits in September 1991 (i.e., approximately four months after service separation), he made no mention of having any rashes or skin problems allegedly related to service.  He similarly made no mention of having any skin problems since service at the December 1991 medical examination performed in connection with those claims and no skin problems were noted by the VA medical examiner.  The first allegation of skin rash that allegedly began in service was made in an August 1994 statement, which was submitted in connection with a claim for disability compensation benefits more than three years after service separation.  Furthermore, post-service treatment records show that basal cell carcinoma was not diagnosed until 2005, approximately fourteen years after service. 

The Board further finds that the weight of the evidence is against finding a causal or etiological relationship between skin cancer that developed years after service and active service.  After reviewing the Veteran's claims file and performing a thorough physical examination and interview of the Veteran, the February 2011 VA medical examiner concluded that there was a less than 50 percent probability that the Veteran's skin cancer began during or was otherwise attributable to service to include exposure to environmental hazards or vaccines during the Persian Gulf War.  In support of the conclusion, the VA medical examiner noted that the Veteran complained of a rash and had some biopsies done in 1994 for a skin rash on the back; however, the rashes were not basal cell carcinoma and there was no evidence that the rashes continued or became a chronic disability.  The VA medical examiner noted that the lesions diagnosed in 2005 were different from the previous lesions and were basal cell carcinomas.  

There is no contrary medical evidence or medical opinion of record, and the February 2011 VA medical examiner's opinion was based on adequate facts and data supported by rationale.  Therefore, the Board affords the February 2011 VA medical opinion significant probative value.  

Although the Veteran has asserted that he began to skin problems in service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the skin cancer or the symptoms attributable thereto.  The etiology of the Veteran's skin cancer is a complex medical etiological question, and skin cancer is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, he is not competent to opine on whether there is a link between the symptoms and the diagnosis of skin cancer or a link between skin cancer and service, including the asserted exposure to environmental toxins/vaccines, because such diagnosis requires specific medical knowledge and training.  Moreover, the February 2011 VA medical examiner considered the Veteran's relevant medical history and concluded that there was a less than 50 percent probability that the Veteran's skin cancer began during or was otherwise attributable to service.  The Board affords the February 2011 VA medical opinion significantly more probative weight than the unsupported lay assertion of the Veteran.    

Therefore, the credible and probative evidence of record shows that the Veteran's skin cancer, diagnosed as basal cell carcinoma, manifested many years after service separation and is not causally or etiologically related to service, to include exposure to environmental hazards or vaccines during the Persian Gulf War.  Therefore, service connection for skin cancer is not warranted on a direct basis or on a presumptive basis as a chronic disease.  Also, as service connection for CLL has not been established and the Veteran has not alleged and the evidence does not show that skin cancer was caused or aggravated by any service-connected disability, service connection for skin cancer on a secondary basis is not warranted.  In consideration of the foregoing, the Board finds that a preponderance of the evidence weighs against the claim.        

Service Connection for Chronic or Recurrent Pneumonia  

The Veteran seeks entitlement to service connection for chronic or recurrent pneumonia as secondary to CLL.  

Pursuant to the November 2010 Board remand, the February 2011 VA medical examiner considered whether the Veteran's CLL caused or aggravated any currently diagnosed chronic or recurrent pneumonia.  After considering the Veteran's relevant medical history and performing a thorough physical examination of the Veteran, the February 2011 VA medical examiner concluded that the Veteran did not have any chronically diagnosed chronic or recurrent pneumonia based on the Veteran's self-report of having had only one episode of pneumonia several years before.  The Board notes that the VA medical examiner's opinion is based on adequate data and is supported by sufficient rationale.  Upon review, the Board finds no findings of chronic or recurrent pneumonia in the Veteran's treatment records. 

Although the Veteran has asserted that he has chronic or recurrent pneumonia related to service, he is a lay person and does not have the requisite medical expertise to be able to render a medical diagnosis or medical opinion regarding the cause of the claimed disability.  Furthermore, while the Veteran is competent to relate symptoms that he experienced at any time, he told the February 2011 VA medical examiner that he had only had one episode of pneumonia several years ago, which does not indicate the presence of chronic or recurrent pneumonia.  Furthermore, the February 2011 VA medical examiner concluded that the Veteran did not have chronic or recurrent pneumonia.  The Board affords the February 2011 VA medical opinion significantly more probative weight than the unsupported lay assertion of the Veteran.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for chronic or recurrent pneumonia.

Service Connection for Disability Manifested By Enlarged Lymph Nodes and Spleen

The Veteran also seeks entitlement to service connection for disabilities manifested by enlarged lymph nodes and an enlarged spleen as secondary to CLL.  

In the November 2010 Board remand, the February 2011 VA medical examiner was specifically asked to consider whether any currently diagnosed enlarged lymph nodes or enlarged spleen was caused or aggravated by the Veteran's CLL.  After considering the Veteran's medical history and performing a thorough physical examination of the Veteran, the February 2011 VA medical examiner concluded that the Veteran's episodic lymphadenopathy would be caused or aggravated by CLL as it is in the symptom complex of CLL.  The February 2011 VA medical examiner similarly concluded that the Veteran's episodic splenomegaly would be at least as likely as not caused or aggravated by CLL as it is part of the signs and symptom complex of CLL.

Nonetheless, the Board finds that the weight of the evidence is against finding that service connection is warranted on a secondary basis.  Despite the favorable medical opinion provided by the VA medical examiner, service connection for CLL has not been established for reasons explained above.  The Veteran does not allege and the evidence does not show that the claimed disorders are otherwise causally or etiologically related to active service on a direct basis or secondarily related to any service-connected disability.  The medical evidence shows that the Veteran's episodic lymphadenopathy and splenomegaly manifested many years after service after being diagnosed with CLL.  In consideration of the foregoing, the Board finds that a preponderance of the evidence is against the claims and entitlement to service connection for the Veteran's disability manifested by enlarged lymph nodes and an enlarged spleen is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for CLL, to include as due to exposure to environmental hazards in the Persian Gulf War, is denied.

Service connection for skin cancer, to include basal cell carcinoma, as secondary to CLL, is denied.

Service connection for chronic or recurrent pneumonia, to include as secondary to CLL, is denied.  

Service connection for a disability manifested by enlarged lymph nodes, to include as secondary to CLL, is denied.

Service connection for a disability manifested by an enlarged spleen, to include as secondary to CLL, is denied.  


REMAND

In March 2011, the RO, in pertinent part, denied the Veteran's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for valvular heart disease and heart murmur, impaired hearing, a vision condition, dizziness, a sleep disorder, a skin disorder, and easy bruising, as well as the Veteran's claim for a TDIU.  The Veteran was notified of the decision the same month.  

On a VA Form 21-4138 received by the RO in May 2011, the Veteran asserted that VA improperly used instruments that were not sterile when performing his January 2007 surgical procedure, which resulted in an infection that later led to the development of endocarditis and resulting mitral valve prolapse.  He also asserted that his allergic reaction to the antibiotics given by VA following the procedure was a factor in his impaired hearing, vision condition, dizziness, a sleep disorder, a skin disorder, and easy bruising.  The Veteran further wrote that he had been unemployable since the January 2007 surgical procedure.  Moreover, he specifically asked that a Statement of the Case be forwarded to him, as well as copies of VA medical examination reports dated in February and March of 2011, so that he may appeal the decision to the Board if the claims were not resolved favorably.  Upon review, the Board finds that the Veteran's May 2011 statement may be construed as a Notice of Disagreement (NOD) to the March 2011 rating decision denying the claims specified above.   

As the May 2011 Notice of Disagreement regarding the above-listed issues was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. 
§ 7105.  The Board notes that the Veteran's Virtual VA folder includes a Statement of the Case issued in the May 2012 on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for valvular heart disease and heart murmur; however, no SOC has been issued with respect to the remaining claims.  Because a timely NOD has been submitted for those issues as well, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the claims for entitlement to compensation under 38 U.S.C.A. § 1151 for impaired hearing, a vision condition, dizziness, a sleep disorder, a skin disorder, and easy bruising, as well as the Veteran's claim for a TDIU, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


